Citation Nr: 1514480	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to vocational rehabilitation and employment (VR&E) services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a VA Vocational Rehabilitation and Employment (VR&E) determination of August 2010 that it was not reasonable to expect the Veteran to be able to train for or obtain a suitable job.  Therefore, he was found not entitled to Chapter 31 vocational rehabilitation assistance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

In correspondence dated in December 2011, the Veteran notified the RO of a change of address.  On his VA Form 9 submitted in January 2012, noting the same address indicated in the December 2011 correspondence, the Veteran indicated that he wanted to testify before the Board during a live videoconference hearing.  The Veteran was scheduled for a hearing in March 2015.  Hearing notes indicate that he failed to appear.  It appears to the Board that the January 2015 letter notifying the Veteran of the scheduled hearing was not sent to the most recent address of record.  

Action should be taken to verify the Veteran's current address.  Afterwards, the Veteran should be scheduled for another videoconference hearing and properly notified in light of the fact that he has an outstanding hearing request.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's current address should be verified and his record should be updated accordingly.

2. After completion of the above, the Veteran should be rescheduled for a videoconference hearing  before a Veterans Law Judge at the earliest opportunity.  The Veteran should be notified of the date, time and place of the hearing.  The notification must also inform the Veteran that any further extension of time for appearance at a hearing will be granted only for good cause and that he must inform VA, in writing, of that cause.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




